     Case 2:20-cr-00054 Document 43 Filed 07/20/20 Page 1 of 2 PageID #: 178


               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                       CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                                    Criminal No. 2:20-00054

NEDELTCHO VLADIMIROV


     MOTION TO CONTINUE TRIAL AND ALL CASE RELATED ACTION

       The defendant, Nedeltcho Vladimirov, by his attorney, Assistant Federal

Public Defender Rachel E. Zimarowski, respectfully moves this Court to continue the

trial and all case related action in this matter for an additional sixty (60) days. In

support thereof, counsel respectfully represents:

       1.     By Order entered on June 22, 2020, the deadline for the filing of pretrial

motions was continued to today, July 20, 2020; the pretrial motions hearing was

scheduled for July 27, 2020, at 11:00 a.m.; and, the trial was scheduled for August

17, 2020, at 9:00 a.m. before United States District Court Judge Irene C. Berger in

Charleston. Dkt. No. 41.

       2.     Due to ongoing difficulties associated with the continuing COIVD-19

pandemic, including but not limited to locating and interviewing numerous

witnesses, the undersigned’s ability to both consult with Mr. Vladimirov and conduct

necessary investigation into his case continue to be greatly hindered. Additional time

is required to complete necessary investigatory tasks and confer with Mr. Vladimirov

regarding the same all prior to determining what, if any, pretrial motions need to be

filed on his behalf.
    Case 2:20-cr-00054 Document 43 Filed 07/20/20 Page 2 of 2 PageID #: 179


      3.       An additional sixty (60) days is necessary in light of the current

circumstances.

      4.       The undersigned has conferred with Assistant United States Attorney

Andrew Tessman and is authorized to state that he does not oppose the requested

continuance.

      The defendant certifies that the reasons for the request do not include general

congestion of the Court’s calendar or lack of diligent preparation on the part of the

parties involved.

      WHEREFORE, for the above-stated reasons, the defendant respectfully

requests this Honorable Court enter an order continuing the trial and all case related

action in this matter for an additional sixty (60) days.

Date: July 20, 2020.                                  Respectfully submitted,

                                                      NEDELTCHO VLADIMIROV

                                                      By Counsel

WESLEY P. PAGE
FEDERAL PUBLIC DEFENDER

s/Rachel E. Zimarowski_______________
Rachel E. Zimarowski, WV Bar No. 11415
Office of the Federal Public Defender
300 Virginia Street, East, Room 3400
Charleston, WV 25301
Telephone: (304) 347-3350
Facsimile: (304) 347-3356
E-mail: Rachel_Zimarowski@fd.org
